Citation Nr: 0001895	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart 
disease. 

3.  Entitlement to service connection for spinal arthritis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for beriberi.

6.  Entitlement to service connection for pellagra.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
government from September 1944 to May 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The evidence of record suggests that the veteran may 
currently have ischemic heart disease.

2.  The evidence of record indicates that the veteran's 
hypertension may plausibly be linked to his period of active 
service.

3.  The claims of entitlement to service connection for 
beriberi and pellagra are not plausible, as competent medical 
evidence of record does not demonstrate the presence of a 
current disability. 

4.  The veteran's spinal arthritis was shown to have first 
become manifest many years after service separation, and no 
competent medical evidence shows or tends to show that it is 
related to any incident or injury in service.


CONCLUSIONS OF LAW

1.  The veteran had recognized service from September 1943 to 
November 1945, which included internment as a POW for more 
than 30 days.

2.  The claims of entitlement to service connection for 
hypertension and ischemic heart disease are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for 
beriberi, pellagra, and spinal arthritis are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1943 to 
November 1945, and was a POW of the German government from 
September 1944 to May 1945.  The veteran's service medical 
records (SMRs) are not available.  In response to the RO's 
attempts to obtain the veteran's SMRs, the National Personnel 
Records Center (NPRC) explained that the records may have 
been destroyed in a fire that occurred at the facility in 
1973.  The Board recognizes the particular importance of 
supplying reasons and bases for a decision when an 
appellant's medical records have been lost.  In O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), the Court explained that 
"where service medical records are presumed destroyed...the 
Board's obligation to explain the findings and 
conclusions...is heightened."

VA and private medical records show treatment for various 
disabilities from February 1982 to May 1997.  A November 1985 
electrocardiogram (ECG) was normal.  A POW examination the 
following month was negative for beriberi, pellagra, spinal 
arthritis, hypertension and ischemic heart disease, and 
clinical evaluations of the cardiovascular and 
musculoskeletal systems were normal.  A January 1986 X-ray 
study of the chest showed a normal heart. 

A January 1986 VA outpatient treatment record notes sitting 
blood pressure readings of 141/67 and 154/69. 

A June 1987 ECG revealed a sinus bradycardia, but was 
otherwise normal.

The veteran's blood pressure was noted to be 124/76 on POW 
examination in July 1987.  A physical evaluation was 
essentially normal.  There were no findings of beriberi, 
pellagra, spinal arthritis, hypertension or ischemic heart 
disease.

The veteran was hospitalized for treatment for an abdominal 
aortic aneurysm in June 1988.  His blood pressure was noted 
to be 160/80 at that time.

An August 1988 report notes that an ECG was "borderline," 
and indicates that there was no significant change since the 
June 1987 ECG. 

A March 1989 report indicates that blood pressure was 152/70.

A VA outpatient record indicates that blood pressure was 
146/76 in May 1990.  Stable hypertension was diagnosed.

Later that month, the veteran sought treatment for low back 
pain.  A physical examination revealed mild tenderness over 
the spine, and no muscle spasms.  The report notes that the 
veteran's left leg was approximately 1/2 inch shorter than the 
right.  X-rays of the lumbar spine showed disc space 
narrowing at L1-2.  Low back pain was diagnosed.

In November 1990, the veteran complained that medication 
prescribed to treat his hypertension caused "muscle 
cramps."  Sitting blood pressure readings were 154/76 and 
154/70, and standing blood pressure readings were 148/66 and 
150/62.  New medication was prescribed.  A follow-up 
treatment record dated the following month indicates that the 
veteran's blood pressure readings were within normal limits.  
He was directed to continue with the present prescription 
regimen.

A May 1991 stress test summary notes a normal ECG, borderline 
upsloping ST-depression for exercise induced ischemia, and 
fair exercise tolerance.

VA outpatient treatment records note blood pressure readings 
of 138/60 in June 1991, 148/66 in June 1992, and 148/68 in 
October 1992.  A February 1993 report notes sitting blood 
pressure readings of 164/74 and 156/72, and standing blood 
pressure readings of 154/66 and 126/64.  

A February 1993 ECG was normal.

The veteran's blood pressure was 152/68 in May 1993, 170/68 
in April 1994, 150/66 in June 1994, 124/44 in July 1994, 
142/54 in December 1994, and 150/68 in January 1995.  

A March 1995 ECG was normal.

A June 1996 record notes blood pressure readings of 154/54 
and 168/75.  The diagnostic assessment was mild elevating 
pressure.

An August 1996 private hospital report notes that the veteran 
was admitted for treatment after experiencing extreme 
dizziness while waiting in line at a bank.  At that time, he 
denied a history of heart disease, chest pain, or shortness 
of breath.  The veteran related that mild hypertension was 
diagnosed during hospitalization for an aortic aneurysm 
repair, and medication was prescribed "for a few months."  
He explained that he discontinued using this medication 
approximately one year earlier.  The discharge diagnosis was 
near syncope, possible transient ischemic attack, history of 
carotid vessel disease, hypertension, and history of aortic 
abdominal aneurysm repair.

An August 1996 ECG was normal.

VA outpatient treatment records show blood pressure readings 
of 150/58 in September 1996, and 142/50 in October 1996.

In an October 1996 Former POW Medical History form, the 
veteran reported that he "jammed [his] entire body" when he 
jumped out of his glider during service.  He gave a history 
of injuries to his back during captivity, and reported that 
he acquired pellagra and beriberi during that time.  He 
further reported chest pain, rapid heart beats, skipped or 
missed heart beats and swelling of the legs and/or feet 
during captivity.

A May 1997 VA examination report notes that the veteran 
served as a glider pilot in the European theatre during World 
War II, and became a POW when his glider was shot down in 
Holland.  According to the report, he was transported by 
train to a POW camp in Barth, Germany, where he was interned 
for approximately nine months.  The veteran related that he 
lost approximately 50 to 60 pounds during captivity due to 
malnutrition.  A physical examination of the spine revealed 
mobility tenderness, and low back pain of the thoracic lumbar 
spine with scoliosis.  Flexion was to 75 degrees, extension 
was to 30 degrees, rotation was to 35 degrees bilaterally, 
and lateral flexion was to 35 degrees bilaterally.  Edema of 
the ankles and feet was noted.  A cardiovascular examination 
revealed that the point of maximal heart impulse was at the 
4th inter space on the left.  There were no murmurs, thrills, 
clicks or rubs, and a normal sinus rhythm was noted.  There 
was no chest pain or discomfort.  Blood pressure was 172/80.  
X-rays of the thoracic spine were normal, and chest X-rays 
showed a normal heart size with minimal calcification at the 
aortic arch.  The pertinent diagnoses were osteoarthritis of 
the cervical, thoracic and lumbar spine, ischemic heart 
disease, and hypertension.

On VA examination in June 1998, the veteran gave a history of 
high blood pressure in service, and denied experiencing 
cardiac problems until undergoing an abdominal aortic 
aneurysm resection in 1988.  He related that a previous 
nuclear scan was normal, and denied undergoing cardiac 
testing.  Blood pressure was 134/70.  A soft carotid bruit 
was heard on the left.  Heart sounds were normal, and there 
was no murmur or gallop.  The examiner commented that while 
the veteran's hypertension was currently "well under 
control" with medication, he had no information regarding 
his blood pressure between 1945 and 1988.  He concluded, 
however, that "there is a possible, but no definite 
connection between [the veteran's] military experience and 
his vascular difficulty."        

A June 1998 ECG revealed LAH and NDSTT, but was otherwise 
normal.  A thallium treadmill test later that month was 
negative for fixed or reversible defects.

Analysis

As noted above, the veteran's service medical records are not 
available, and may have been destroyed in a 1973 fire at the 
National Personnel Records Center.  The Board is cognizant of 
its heightened duty in such cases to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A.  No Current Disability

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In spite of the veteran's contentions, the claims for service 
connection for beriberi and pellagra must be denied as not 
well grounded for failure to establish a current disability.  
The record in this case is devoid of competent medical 
evidence establishing the existence of either disability.  As 
neither beriberi nor pellagra is currently demonstrated, and, 
of course, there is no competent medical evidence showing a 
nexus between the claimed disabilities and injury or disease 
in service, the claims are not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

B.  No Nexus

While osteoarthritis of the cervical, thoracic and lumbar 
spine was diagnosed in May 1997, the record is devoid of 
competent medical evidence establishing the existence of a 
nexus between this disability and an injury or disease in 
service.  As the veteran's spinal arthritis first became 
manifest many years after his separation from service, and 
there has been no competent medical evidence presented to 
establish a nexus between these disabilities and service, the 
Board must conclude that the claim of entitlement to service 
connection for spinal arthritis is not well-grounded.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board notes that post-traumatic osteoarthritis is one of 
the presumptive diseases for POWs enumerated in 38 C.F.R. §  
3.309(c).  Although osteoarthritis was diagnosed in May 1997, 
the record is devoid of evidence of post-traumatic 
osteoarthritis.  Further, the veteran is not competent to 
distinguish between post-traumatic osteoarthritis and 
osteoarthritis.  Espiritu 2 Vet. App. at 494-5 (1994).  With 
respect to the application of 38 C.F.R. § 3.303(d) (1999) for 
the purposes of well grounding a claim, the veteran is not 
competent to distinguish between post-traumatic 
osteoarthritis and a generalized arthritic condition.  Thus, 
he cannot well ground his claim on the basis of continuity of 
symptomatology or chronicity.  Savage, supra.

Even if the Board applies the factual presumption under 38 
U.S.C.A. § 1154(b) (West 1991) that the veteran did sustain 
an injury to his back at the time his glider crashed in World 
War II, the record still lacks competent medical evidence of 
a nexus between a current back disability and service or any 
incident therein (including the glider crash).  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (holding that 
section 1154(b) applies to the second element of a well-
grounded claim (i.e., whether an injury was incurred in 
service), and not to the questions of whether there is a 
current disability or a nexus to service).  In this case, 
there is no competent medical evidence of a nexus or link 
between a current back disability and an incident of military 
service.

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for 
beriberi, pellagra, and spinal arthritis, VA has no duty to 
assist the veteran in developing his case.



C.  Well-Grounded Claims

With regard to the claims of entitlement to service 
connection for ischemic heart disease and hypertension, the 
Board finds that the claims are well grounded.  As discussed 
above, ischemic heart disease, one of the presumptive 
diseases enumerated in 38 C.F.R. § 3.309(c), was diagnosed on 
VA examination in May 1997.  Consequently, the Board finds 
that the claim is well grounded as it is capable of 
substantiation.

The veteran claims to have experienced hypertension in 
service.  His statements with respect to his in-service 
symptoms must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King, 5 
Vet. App. at 21.  Several diagnoses of hypertension are of 
record, and a June 1998 medical report suggests that the 
veteran's hypertension may have had its onset during service.  
These, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for hypertension is well grounded.  In 
light of the June 1998 medical opinion that a causal 
relationship between the veteran's hypertension and his 
period of active duty is "possible," the Board finds that 
the claim for service connection for hypertension is well 
grounded.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As the veteran's claims for service connection for ischemic 
heart disease and hypertension are well grounded, the VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).
 

ORDER

Entitlement to service connection for spinal arthritis is 
denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for pellagra is denied.

The claim of entitlement to service connection for ischemic 
heart disease is well grounded.

The claim of entitlement to service connection for 
hypertension is well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  When during the 
course of review the Board determines that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

As discussed above, a veteran who is a former POW and was 
interned or detained for not less than 30 days, may be 
granted service connection for certain disabilities on the 
basis of a "presumption" under the law that certain 
diseases manifesting themselves to a degree of 10 percent or 
more at any time after the POW was discharged from service 
were incurred in service, even if there is no record of such 
disease during service.  38 U.S.C.A. §§ 1110 and 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309(c) (1999).  
This includes service connection for ischemic heart disease.  
38 C.F.R. § 3.309(c) (1999).

The evidence reveals that ischemic heart disease was 
diagnosed on VA examination in May 1997.  However, subsequent 
cardiac studies were normal.  Thus, the Board is presented 
with conflicting medical evidence with respect to whether the 
veteran indeed has ischemic heart disease.  Under these 
circumstances, further medical evaluation of the veteran is 
required in order to clarify his current diagnosis before a 
decision concerning his appeal can be made.

In a June 1998 medical report, a physician noted that there 
was no information regarding the veteran's blood pressure 
between 1945 and 1988.  However, he concluded that there was 
a "possible" relationship between current hypertension and 
service.  Consequently, the Board believes that clarification 
should be sought, including a thorough review the veteran's 
claims file, to determine the nature and etiology of the 
veteran's hypertension.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).

With regard to the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for his service-
connected PTSD, the Board finds that the claim is well 
grounded as it is capable of substantiation.  Murphy, 1 Vet. 
App. 78.  This finding is based on the veteran's assertion 
that his PTSD has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) including a 
pertinent, thorough VA medical examination.  Hyder, 1 Vet. 
App. 221.

Historically, PTSD was diagnosed on VA examination in 
December 1992, and the examiner commented that the disorder 
resulted from the veteran's nine-month period of internment 
as a POW in Germany during World War II.  The diagnosis of 
PTSD was confirmed on VA psychiatric examination in May 1997, 
and the physician opined that there was "only mild to 
moderate impairment due to [the veteran's] PTSD symptoms."  
However, a June 1997 Former Prisoner of War Social Summary 
notes that "the veteran's level of dysfunction in social and 
vocational relationships is such that the level of impairment 
is severe, if not totally incapacitating."  Mild to moderate 
PTSD was diagnosed on VA examination in June 1998, and a 
September 1998 addendum to the report notes a current Global 
Assessment of Functioning (GAF) score of 71.  Based on the 
foregoing, the Board finds that a VA psychiatric examination 
would be helpful to clarify the extent and severity of the 
veteran's service-connected PTSD.

In view of these considerations, the Board concludes that 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of recent treatment of 
all medical care providers who treated 
him for PTSD, heart disease and 
hypertension.  After any necessary 
information and authorizations are 
obtained from the veteran, any such 
pertinent records of treatment, VA or 
private, inpatient or outpatient not 
already of record should be obtained and 
incorporated into the claims folder.  

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of 
the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made. 

3.  The veteran should be scheduled for 
an examination by a cardiologist in order 
to determine the nature, extent, and 
etiology of any cardiovascular disease 
found, including ischemic heart disease 
and hypertension.  The veteran's claims 
file, or, at the least, copies of 
pertinent clinical data from the claims 
folder, and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  
Following the examination, testing and a 
review of the veteran's claims folder, 
the examiner should provide an opinion as 
to whether or not the veteran has 
ischemic heart disease.  If so, the 
physician is requested to indicate 
whether any ischemic heart disease 
identified is consistent with the 
veteran's status as a POW from World War 
II, or whether other etiological origins 
are indicated.  The examiner's attention 
is directed to the ECG findings of 
November 1985, June 1987, August 1988, 
May 1991, February 1993, March 1995, 
August 1996, and June 1998, and June 1998 
thallium treadmill test results.  Lastly, 
the physician is requested to express an 
opinion as to the etiology of any 
hypertension noted on examination.  

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability, should be provided.  
Any opinions expressed must be 
accompanied by a complete rationale.

4.  The RO should carefully review the 
evaluation reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



